Citation Nr: 0724487	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  06-03 828	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.

2.	Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1976 to 
February 1982.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in St. 
Petersburg, Florida, which determined that new and material 
evidence had not been submitted to reopen a previously denied 
claim for service connection for a        low back disorder 
(claimed as low back pain).  

Pursuant to the appeal of this decision, the November 2005 
statement of the case (SOC) issued by the RO indicated that 
the previously denied claim for service connection was being 
reopened; the RO then reconsidered and denied it on the 
merits.  Nonetheless, the Board also must itself determine 
whether new and material evidence has been received to reopen 
this claim before proceeding further because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In May 2007, in support of his claim, the veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board (also referred to as a "travel 
Board" hearing).  

For the reasons discussed below, the Board, like the RO, is 
reopening the veteran's claim and then remanding it to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.  VA will notify 
him if further action is required on his part.



The Board also notes that, in an August 2004 statement, the 
veteran raised the additional issue of his entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  This additional claim, however, is not currently 
before the Board.  See 38 C.F.R. § 20.200 (2006).  It has not 
been adjudicated by the RO in the first instance, much less 
denied and timely appealed, so it is referred to the RO for 
appropriate development and consideration.


FINDINGS OF FACT

1.	In a February 1987 decision, the Board denied the veteran's 
original claim for service connection for a low back 
disorder.  He was properly notified of the Board's 
determination later that month.

2.	Additional evidence since has been obtained, however, 
relating to an unestablished element required to establish 
the claim for service connection for a low back disorder and 
presents a reasonable possibility of substantiating this 
claim.


CONCLUSIONS OF LAW

1.	The Board's February 1987 decision denying service 
connection for a low back disorder is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2006).

2.	Some of the additional evidence received since that 
decision is new and material and, therefore, sufficient to 
reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

As the Board is reopening the claim and directing further 
development of it before deciding it on the merits, there is 
no need at this juncture to determine whether there has been 
compliance with the VCAA's duty to notify and assist.  
Rather, this would be premature because further measures are 
necessary for VA to comply with this law, and this will occur 
on remand.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
See, too, Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, 20 Vet. App. 537 (2006). 

Furthermore, the Board need not discuss just yet the 
ramifications of the decision of the U. S. Court of Appeals 
for Veterans Claims (Court) in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  In this relatively recent precedent case, the Court 
addressed the applicability of the VCAA to situations,         
as here, where the veteran has filed a petition to reopen a 
previously denied claim for service connection and the 
petition to reopen is granted, and the underlying claim for 
service connection on the merits is being remanded for 
additional development.  
According to the Dingess/Hartman holding, VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
And as previously defined by the courts, those five elements 
are:  (1) veteran's status; (2) existence of a disability; 
(3) connection between military service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for 
"service connection" (or even, as here, a petition to 
reopen a previously denied and unappealed claim for service 
connection), VA must review the information and evidence 
presented with the claim and provide the veteran notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  The Dingess/Hartman holding 
went on to indicate this includes notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  See, too,               
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In this particular case at hand, it warrants mention only 
that through its April 2006 correspondence sent to the 
veteran, the RO has informed him as to the holding in the 
Dingess/Hartman decision and notified him of the 
applicability of this precedent case to the disposition of 
his claim.  

Petition to Reopen

Service connection may be established for any current 
disability that is the result of a disease or injury 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326  (Fed. Cir. 2000).

Through a prior February 1987 decision upon the veteran's 
claim, the Board considered initially his service medical 
records (SMRs) which indicated that in October 1981 he had 
complained of continuing low back pain for about one year.  
His January 1982 separation examination report stated that he 
had low back pain secondary to a muscle strain, with an onset 
one year earlier.  The Board further observed, however, that 
no treatment for back problems was obtained in the first 
three years following service discharge (in February 1982).  
A June 1985 VA examination had revealed a diagnosis of lumbar 
strain; x-rays of the lumbar spine were normal, and range of 
motion was also relatively normal.  A corresponding 
neurological examination resulted in no diagnosis made.  The 
Board concluded that the weight of the medical evidence did 
not establish that he had a chronic back disability that was 
incurred or aggravated in military service -- i.e., that the 
claimed disorder had a causal nexus to service.  As for the 
lower back symptoms that had manifested in service, this was 
found to represent an acute and transitory condition, with no 
permanent residual disability.

The Board notified the veteran of this February 1987 decision 
denying his claim that same month, and at that time the 
Board's decision was the final step in the appellate process.  
The Court was not enacted until the following year,                     
in November 1988.  

This, in turn, means there must be new and material evidence 
since the Board's  February 1987 decision to reopen this 
claim and warrant further consideration of it on a de novo 
basis.  38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 3.156 
(2006); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The amendments to 38 C.F.R. § 3.156, in particular, resulting 
from the VCAA, only apply prospectively to applications to 
reopen that were received on or after August 29, 2001.  Here, 
the veteran's petition to reopen the previously denied claim 
for service connection was received in August 2004, after 
that cutoff date.  So the amended version of § 3.156(a), 
providing a new definition of new and material evidence, 
applies to his current appeal.
    
According to the amended version of 38 C.F.R. § 3.156(a) 
(2006), new evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Materiality contemplates evidence that "tend[s] to prove 
the merits of the claim as to each essential element that 
was a specified basis for that last final disallowance of 
the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The Court in Evans held that the evidence to be considered 
is that added to the record since the last final denial on 
any basis.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the prior holding in Justus that the 
credibility of the evidence is to be presumed was not 
altered by the Federal Circuit's decision in Hodge.

Since the February 1987 Board decision that denied the 
veteran's original claim, several additional items of 
evidence have been included in his claims file.  This new 
evidence consists of the reports of May 1987 and October 2004 
VA orthopedic examinations (primarily pertaining to the 
evaluation of a bilateral knee disability); VA outpatient 
clinical records dated from May 2004 through February 2005;           
as well as several personal statements from the veteran 
himself, and his recent Board hearing testimony.  For 
purposes of the analysis of whether new and material evidence 
has been submitted, the above evidence should be reviewed to 
determine if it establishes the element of medical causation, 
the prior basis of the Board's denial.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004).
Upon considering the above-referenced findings in view of the 
criteria for demonstrating causation, the reports of VA 
outpatient clinical treatment provide particularly relevant 
information as to that requirement.  Reports from the              
Bay Pines VA Medical Center (VAMC) as of November 2004 
initially show consultation for low back pain, with no 
immediate discussion of etiology.  Subsequently, however, in 
January 2005 a physician after having noted the veteran's 
report of back pain since service, and then examining him, 
stated the impression of low back pain, probably lumbar spine 
degenerative disc disease (DDD) since 1981.  It was 
recommended that the veteran seek an MRI of the spine.  An 
MRI later that month revealed a "small non-specific 
structure just inferior to   the L1-2 disc space on the 
right, consistent with either an old disc extrusion or          
an atypical osteopyte," and L4-5 degenerative changes.      

The VA physician's clinical impression provided in his 
January 2005 report,              is clearly supportive to 
current claim on the issue of nexus.  And while admittedly, 
that opinion is substantially grounded in the veteran's self-
reported history,   without review of objective medical 
background, when ascertaining whether evidence is new and 
material the credibility of the evidence is presumed.   
See Justus, 3 Vet. App. at 513.  A more thorough inquiry into 
the probative value of the medical evidence, including in 
view of its underlying evidentiary foundation,         is not 
conducted until the claim is reopened and readjudicated de 
novo (i.e., on the merits).  Of further significance, is the 
MRI report that month which showed a possible old disc 
injury; this finding is non-specific as to the duration and 
cause     of injury, although it does substantiate the 
reasonable possibility that the injury referred to had an 
onset in proximity to the veteran's service. 

Accordingly, the Board finds that new and material evidence 
has been received   that warrants reopening the claim for 
service connection for a low back disorder, and 
reconsideration of the underlying claim for service 
connection on the merits.  See, e.g., Hickson v. West, 11 
Vet. App. 374, 378 (1998).  




ORDER

The petition to reopen the claim for service connection for a 
low back disorder          is granted, subject to the Board's 
further development of the evidence concerning this claim in 
the remand that follows.


REMAND

In connection with the readjudication of the veteran's claim 
on the merits,           further evidentiary development by 
the RO (AMC) is required.  This should consist of scheduling 
the veteran for a VA medical examination to determine the 
current status of the claimed orthopedic disability and 
furthermore, to assess whether it is considered to have had 
any objective relationship to service.  Prior VA orthopedic 
examinations, including that conducted in June 1985 (and of 
record at the time of the original denial of the claim, since 
reopened above) diagnosed a lumbar strain, although with no 
corresponding opinion offered as to the likely cause of that 
condition.  Therefore, an opinion regarding medical causation 
at this stage would be particularly relevant to resolving the 
present claim.  

The medical background pertaining to the disability in 
question, includes from SMRs an October 1981 report 
indicating the veteran presented with a complaint of ongoing 
low back pain over the previous year, which had an onset due 
to a lifting injury in connection with his military 
occupational duties.  The assessment was of musculoskeletal 
lower back pain.  The report of the veteran's January 1982 
examination for purposes of separation sets forth a 
physician's statement as to  lower back pain that was 
secondary to muscle strain about one-year previously, which 
became problematic only after heavy exercises.   

On VA orthopedic examination in June 1985, the veteran was 
diagnosed as having  a lumbar strain.  A corresponding 
neurological examination at that time did not indicate the 
presence of any disorder.  A July 1985 evaluation by a 
private orthopedist was unable to establish any diagnosis 
pertaining to the lumbar spine region.  Subsequent VA 
examinations concerned primarily claimed disorders of   the 
bilateral knees.  However, as previously mentioned, based 
upon the VA outpatient records on file there is a January 
2005 physician's report stating an impression of lower back 
pain, probable lumbar spine DDD, since 1981.                
In evaluating the relative weight to be afforded this 
opinion, it is significant that   the VA physician's 
assessment considered the veteran's self-reported history,          
but had not actually reviewed any documentation from service, 
or even shortly thereafter.  See e.g., Reonal v. Brown, 5 
Vet. App. 458, 460 (1993) (medical opinions relating a 
current disability to military service should be based upon 
an accurate factual premise, so as to have probative value).  
See, too, Bielby v. Brown, 7 Vet. App. 260, 268 (1994) 
(emphasizing expert review of the veteran's record        in 
offering a well-supported medical opinion).  So further 
examination to obtain a more definitive and factually 
grounded opinion as to the etiology of the disorder claimed 
is warranted, to include following review of the January 2005 
physician's statement and MRI performed that month.  See 
38 U.S.C.A. § 5103A(d)                (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(2006) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence             
of record if VA determines it is necessary to decide the 
claim).   

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Obtain all additional records 
pertaining to the veteran's outpatient 
treatment at the Bay Pines VAMC since 
February 2005, and associate all 
records obtained with his claims file.  

2.	Schedule the veteran for a VA 
examination concerning his claimed low 
back disorder. 

The designated examiner should 
initially determine the nature and 
extent of the present claimed low back 
condition.  The examiner should then 
provide an opinion as to whether it is 
at least as likely as not 
(i.e., 50 percent or greater 
probability) the veteran has a current 
low back disorder that is etiologically 
related to military service -- taking 
into consideration all objective 
findings during service, as well as his 
assertions pertaining to in-service 
injury.  Additionally, please indicate 
whether the veteran         has an 
orthopedic condition involving 
arthritis,         which was manifested 
to at least a compensable degree within 
one-year of his discharge from service                             
(in February 1982). 

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible. 

Also, in order to facilitate making 
these important determinations, the 
examiner should review the relevant 
medical history in the veteran's claims 
file, including a complete copy of this 
remand, as well as the January 2005 
statement of a VA physician at        
Bay Pines VAMC, and MRI report from 
later that month.

3.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).

4.	Then readjudicate de novo the claim 
for service connection for a low back 
disorder in light of the additional 
evidence obtained.  If the claim is not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case 
(SSOC) and give them time to respond to 
it before returning the claim to the 
Board for further appellate 
consideration.
The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).














 Department of Veterans Affairs


